DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 5/9/2022 is acknowledged. Claims 1 and 9 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Makiyama (US 2017/0062624 A1) in view of Kokubun (US 6248652 B1).
Regarding claim 1, Makiyama teaches a semiconductor device (n-channel MISFET 7a in Fig. 3 of Makiyama) with reduced floating body effects, comprising: 
a substrate (SB); 
a buried oxide layer (13) disposed on the substrate; 
a top semiconductor layer (14) of a first conductivity type (n-type of the p-well described in [0096]-[0097] of Makiyama) disposed on the buried oxide layer; 
a source doping region (left region 22c) of a second conductivity type (n-type, as described in [0096]) in the top semiconductor layer; 
a drain doping region (right region 22c) of the second conductivity type (p-type, as described in [0096]) in the top semiconductor layer; 
a channel region (CH1) between the source doping region and the drain doping region in the top semiconductor layer; 
a gate electrode (GE1) on the channel region. 
But Makiyama does not teach that the semiconductor device comprising: an embedded region of the first conductivity type disposed in the top semiconductor layer and directly under the channel region, wherein the embedded region of the first conductivity type is spaced apart from the source doping region and the drain doping region, wherein a bottom surface of the embedded region is coplanar with a bottom surface of the source doping region and a bottom surface of the drain doping region.  
Kokubun teaches an n-type semiconductor device (embodiment in Fig. 4b of Kokubun, which is similar to embodiment in Fig. 1e, except for the length of the embedded region 11, as described in column 6 line 47 to column 7 line 8 of Kokubun).  The device comprises: a gate electrode (24) above a p-type channel (substrate 1 is p-type); n-type source/drain regions (12 must be n-type doped for a n-type transistor); a heavily-doped p-type embedded region (11, as described in column 4 lines 13-16, and column 6 line 55-59 of Kokubun) directly under the channel region, wherein the embedded region is spaced apart from the source doping region and the drain doping region (as shown in Fig. 4b).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an embedded region (11) of Kokubun in Toh in order to prevent short-channel effect and permit an increase in operational speed (column 2 lines 22-26 of Kokubun) as well as suppresses the junction capacity (column 7 line 12-13 of Kokubun).
As incorporated, the embedded region 11 of Kokubun would be formed by implanting p-type dopants into the channel region CH1 of the MISFET 7a of Makiyama, and would be spaced apart from the S/D doping region 22c of Makiyama and positioned at the bottom of the channel.  Since the S/D doping regions 22c are touching the BOX layer 13, this embedded region would also touch the BOX layer 13, and this interface between the BOX layer 13 and the embedded region becomes the lower boundary of the embedded region.  In other words, the embedded region 11 and the S/D doping regions 22c have coplanar bottom surfaces.
Regarding claim 2, Makiyama in view of Kokubun teaches all the limitations of the semiconductor device with reduced floating body effects according to claim 1, and also teaches wherein the channel region is disposed within an ion well of the first conductivity type (as taught in claim 1 above).  
Regarding claim 3, Makiyama in view of Kokubun teaches all the limitations of the semiconductor device with reduced floating body effects according to claim 2, and also teaches wherein the embedded region of the first conductivity type is disposed at a bottom of the ion well of the first conductivity type (as combined in claim 1 above).  
Regarding claim 4, Makiyama in view of Kokubun teaches all the limitations of the semiconductor device with reduced floating body effects according to claim 3, and also teaches wherein the embedded region of the first conductivity type is adjoined to an upper surface of the buried oxide layer (as combined in claim 1 above).  
Regarding claim 5, Makiyama in view of Kokubun teaches all the limitations of the semiconductor device with reduced floating body effects according to claim 2, and also teaches wherein the embedded region of the first conductivity type has a doping concentration that is greater than that of the ion well of the first conductivity type (as described in column 4 lines 10-16 of Kokubun).  
Regarding claim 7, Makiyama in view of Kokubun teaches all the limitations of the semiconductor device with reduced floating body effects according to claim 1, and also teaches wherein the embedded region of the first conductivity type has a thickness that is smaller than or equal to one third of a thickness of the top semiconductor layer (as indicated in Fig. 4b of Kokubun, the embedded region 11 starts at around 2/3 way down the depth of the channel or the depth of the source/drain region 12.  So when incorporated into Makiyama, this means the embedded region would have thickness about 1/3 of the thickness of the SOI layer 14).  
Regarding claim 8, Makiyama in view of Kokubun teaches all the limitations of the semiconductor device with reduced floating body effects according to claim 1, and also teaches wherein the first conductivity type is P type and the second conductivity type is N type (as taught in claim 1 above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Makiyama in view of Kokubun, as applied in claim 5 above, and further in view of Herr et al. (US 2004/0132254 A1) (hereinafter referred to as Herr).
Regarding claim 6, Makiyama in view of Kokubun teaches all the limitations of the semiconductor device with reduced floating body effects according to claim 5, but does not teach wherein the doping concentration of the embedded region of the first conductivity type ranges between 1E15 and 1E16 atoms/cm3, and the doping concentration of the ion well of the first conductivity type ranges between 1E13 and 151E15 atoms/cm3.
Herr teaches that the undoped or low-doped SOI substrate has doping concentration less than 1E14 atoms/cm3 (see [0062] of Herr).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the doping concentration of the ion well ranges between 1E13 and 1E15 atoms/cm3.  This is a known range doping concentration of intrinsic semiconductor region.
Since the claimed range "overlaps or lies inside ranges disclosed by the prior art" a prima facie case of obviousness exists, thus, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the doping concentration of the ion well of the first conductivity type ranges between 1E13 and 1E15 atoms/cm3.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Moreover, since the embedded region has higher doping concentration than the ion well, it follows that the doping concentration of the embedded region is higher than 1E15 atoms/cm3.  Since the claimed range "overlaps or lies inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and therefore it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the doping concentration of the embedded region of the first conductivity type ranges between 1E15 and 1E16 atoms/cm3.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
  
 Claims 9-13, 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Makiyama in view of Kokubun.
Regarding claim 9, Makiyama teaches a method for forming a semiconductor structure (n-channel MISFET 7a in Fig. 3 of Makiyama), comprising: 
providing a silicon-on-insulator (SOI) substrate (SB) comprising a substrate (base body SS), a buried oxide layer (13) disposed on the substrate, and a top semiconductor layer (SOI layer 14) of a first conductivity type (n-type of the p-well described in [0096]-[0097] of Makiyama) disposed on the buried oxide layer; 

forming a gate electrode (GE1) on the top semiconductor layer; and 
forming a source doping region (left region 22c) of a second conductivity type (n-type, as described in [0096]) and a drain doping region (right region 22c) of the second conductivity type (n-type, as described in [0096]) in the top semiconductor layer, 
But Makiyama does not teach that the method comprising: forming an embedded region of the first conductivity type in the top semiconductor layer; wherein the embedded region of the first conductivity type is spaced apart from the source doping 5region and the drain doping region, wherein a bottom surface of the embedded region is coplanar with a bottom surface of the source doping region and a bottom surface of the drain doping region.  
Kokubun teaches an n-type semiconductor device (embodiment in Fig. 4b of Kokubun, which is similar to embodiment in Fig. 1e, except for the length of the embedded region 11, as described in column 6 line 47 to column 7 line 8 of Kokubun).  The device comprises: a gate electrode (24) above a p-type channel (substrate 1 is p-type); n-type source/drain regions (12 must be n-type doped for a n-type transistor); a heavily-doped p-type embedded region (11, as described in column 4 lines 13-16, and column 6 line 55-59 of Kokubun) directly under the channel region, wherein the embedded region is spaced apart from the source doping region and the drain doping region (as shown in Fig. 4b).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an embedded region (11) of Kokubun in Toh in order to prevent short-channel effect and permit an increase in operational speed (column 2 lines 22-26 of Kokubun) as well as suppresses the junction capacity (column 7 line 12-13 of Kokubun).
As incorporated, the embedded region 11 of Kokubun would be formed by implanting p-type dopants into the channel region CH1 of the MISFET 7a of Makiyama, and would be spaced apart from the S/D doping region 22c of Makiyama and positioned at the bottom of the channel.  Since the S/D doping regions 22c are touching the BOX layer 13, this embedded region would also touch the BOX layer 13, and this interface between the BOX layer 13 and the embedded region becomes the lower boundary of the embedded region.  In other words, the embedded region 11 and the S/D doping regions 22c have coplanar bottom surfaces.
Regarding claim 10, Makiyama in view of Kokubun teaches all the limitations of the method according to claim 9, and also teaches wherein the channel region is disposed within an ion well of the first conductivity type (as taught in claim 1 above).  
Regarding claim 11, Makiyama in view of Kokubun teaches all the limitations of the method according to claim 10, and also teaches wherein the embedded region of the first conductivity type is disposed at a bottom of the ion well of the first conductivity type (as combined in claim 1 above).  
Regarding claim 12, Makiyama in view of Kokubun teaches all the limitations of the method according to claim 11, and also teaches wherein the embedded region of the first conductivity type is adjoined to an upper surface of the buried oxide layer (as combined in claim 1 above).  
Regarding claim 13, Makiyama in view of Kokubun teaches all the limitations of the method according to claim 10, and also teaches wherein the embedded region of the first conductivity type has a doping concentration that is greater than that of the ion well of the first conductivity type (as described in column 4 lines 10-16 of Kokubun).  
Regarding claim 15, Makiyama in view of Kokubun teaches all the limitations of the method according to claim 9, and also teaches wherein the embedded region of the first conductivity type has a thickness that is smaller than or equal to one third of a 30thickness of the top semiconductor layer (as indicated in Fig. 4b of Kokubun, the embedded region 11 starts at around 2/3 way down the depth of the channel or the depth of the source/drain region 12.  So when incorporated into Makiyama, this means the embedded region would have thickness about 1/3 of the thickness of the SOI layer 14).  
Regarding claim 16, Makiyama in view of Kokubun teaches all the limitations of the method according to claim 9, and also teaches wherein the first conductivity type is P type and the second conductivity type is N type (as taught in claim 1 above).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Makiyama in view of Kokubun, as applied in claim 13 above, and further in view of Herr.
Regarding claim 14, Makiyama in view of Kokubun teaches all the limitations of the method according to claim 13, but does not teach wherein the doping concentration of the embedded region of the first conductivity type ranges between 1E15 and 1E16 25atoms/cm3, and the doping concentration of the ion well of the first conductivity type ranges between 1E13 and 1E15 atoms/cm3.  
Herr teaches that the undoped or low-doped SOI substrate has doping concentration less than 1E14 atoms/cm3 (see [0062] of Herr).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the doping concentration of the ion well ranges between 1E13 and 1E15 atoms/cm3.  This is a known range doping concentration of intrinsic semiconductor region.
Since the claimed range "overlaps or lies inside ranges disclosed by the prior art" a prima facie case of obviousness exists, thus, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the doping concentration of the ion well of the first conductivity type ranges between 1E13 and 1E15 atoms/cm3.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Moreover, since the embedded region has higher doping concentration than the ion well, it follows that the doping concentration of the embedded region is higher than 1E15 atoms/cm3.  Since the claimed range "overlaps or lies inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and therefore it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the doping concentration of the embedded region of the first conductivity type ranges between 1E15 and 1E16 atoms/cm3.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822